 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AMANDA BECK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-228 JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   CHRISTOPHER LAWRENCE,                              DATE: October 30, 2018
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on October 30, 2018.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 November 20, 2018 at 9:15 a.m., and to exclude time between October 30, 2018, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes about 10,166 numbered document pages, photographs, audio recordings, and a video

26          recording. All of this discovery has been either produced directly to counsel and/or made

27          available for inspection and copying.

28                 b)      The government expects to produce additional discovery during the week of


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        October 30, 2018. Counsel for defendant desires additional time to conduct investigation and to

 2        review related discovery.

 3               c)      Counsel for defendant believes that failure to grant the above-requested

 4        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5        into account the exercise of due diligence.

 6               d)      The government does not object to the continuance.

 7               e)      Based on the above-stated findings, the ends of justice served by continuing the

 8        case as requested outweigh the interest of the public and the defendant in a trial within the

 9        original date prescribed by the Speedy Trial Act.

10               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11        et seq., within which trial must commence, the time period of October 30, 2018 to November 20,

12        2018 at 9:15 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

13        [Local Code T4] because it results from a continuance granted by the Court at defendant’s

14        request on the basis of the Court’s finding that the ends of justice served by taking such action

15        outweigh the best interest of the public and the defendant in a speedy trial.

16

17        //

18

19

20

21        //

22

23

24

25        //

26

27

28        4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4
     Dated: October 24, 2018                                MCGREGOR W. SCOTT
 5                                                          United States Attorney
 6
                                                            /s/ AMANDA BECK
 7                                                          AMANDA BECK
                                                            Assistant United States Attorney
 8

 9
     Dated: October 24, 2018                                /s/ HANNAH LABAREE
10                                                          HANNAH LABAREE
11                                                          Counsel for Defendant
                                                            CHRISTOPHER LAWRENCE
12

13

14

15                                        FINDINGS AND ORDER

16          IT IS SO FOUND AND ORDERED this 29th day of October, 2018.

17
                                                     /s/ John A. Mendez
18                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             3
      PERIODS UNDER SPEEDY TRIAL ACT
